Abatement Order filed February 25, 2020.




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-18-00489-CV
                                 ____________

                      MICHAEL VAN DEELEN, Appellant

                                          V.

   TEXAS WORKFORCE COMMISSION AND SPRING ISD, Appellees


                      On Appeal from the 80th District Court
                               Harris County, Texas
                        Trial Court Cause No. 2017-14697


                             ABATEMENT ORDER

      This appeal was abated on August 14, 2018, because the court reporter
responsible for the record in this case was recovering from major surgery. On
January 23, 2020, we ordered the court reporter, Michelle Tucker, to file the record
of the hearing held December 8, 2017, within fifteen days. The record was not
filed. The court has received no request for extension of time to file the record.
      The trial and appellate courts are jointly responsible for ensuring that the
appellate record is timely filed. See Tex. R. App. P. 35.3(c). Because the reporter’s
record has not been filed as ordered, we issue the following order:

      We direct the judge of the 80th District Court to conduct a hearing at
which the court reporter, appellant’s counsel, and appellee’s counsel shall
participate (a) to determine the reason for failure to file the record; and (b) to
establish a date certain when the reporter’s record will be filed. We order the court
to prepare a record, in the form of a reporter’s record, of the hearing. The judge
shall make findings of fact and conclusions of law and shall order the trial clerk to
forward to this court a supplemental clerk’s record containing the findings and
conclusions. The hearing record and supplemental clerk’s record shall be filed with
the clerk of this court within 30 days of the date of this order.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
trial court’s findings and recommendations are filed in this court. The court will
also consider an appropriate motion to reinstate the appeal filed by either party, or
the court may reinstate the appeal on its own motion. If the court reporter files the
record before the date set for the hearing, the appeal will be reinstated, and the trial
court need not hold a hearing.



                                   PER CURIAM


Panel consists of Justices Bourliot, Hassan, and Poissant.